If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 19, 2022
               Plaintiff-Appellee,

v                                                                   No. 355259
                                                                    Ingham Circuit Court
DARNELL WALKER,                                                     LC No. 19-000189-FH

               Defendant-Appellant.


Before: LETICA, P.J., and MARKEY and O’BRIEN, JJ.

PER CURIAM.

        Following a jury trial, defendant appeals as of right his convictions for possession with
intent to deliver methamphetamine, MCL 333.7401(2)(b)(i), possession of less than 25 grams of
cocaine, MCL 333.7403(2)(a)(v), possession of less than 25 grams of heroin,
MCL 333.7403(2)(a)(v), carrying a concealed weapon (CCW), MCL 750.227, felon in possession
of a firearm, MCL 750.224f, and possession of a firearm during the commission of a felony
(felony-firearm), MCL 705.227b. The trial court sentenced defendant as a fourth-felony offender,
MCL 769.12, to concurrent prison terms of 78 to 480 months for possession with intent to deliver
methamphetamine, 60 to 240 months for felon-in-possession and CCW, and 24 to 180 months for
possession of cocaine and possession of heroin, with the felon-in-possession sentence to be served
consecutively to defendant’s two-year sentence for felony-firearm, and all of defendant’s
sentences be served consecutively under MCL 768.7a(2) given his parolee status at the time he
committed these offenses. We affirm.

        Defendant’s convictions arise from the discovery of drugs and a firearm in a vehicle he
was driving. The trial court denied defendant’s pretrial motion to suppress the evidence discovered
after the initial traffic stop. Following defendant’s convictions, the trial court also denied his
motions for a new trial. Defendant now appeals, raising issues in a brief filed by appointed
appellate counsel and also in a pro se brief filed pursuant to Supreme Court Administrative Order
No. 2004-6, Standard 4 (Standard 4 brief).




                                               -1-
                           I. SEARCH OF DEFENDANT’S VEHICLE

        Defendant argues through both appellate counsel and in his Standard 4 brief that the trial
court erred by denying his pretrial motion to suppress the evidence.1 We disagree.

        This Court reviews a trial court’s findings of fact in a suppression hearing for clear error,
but reviews its ultimate decision de novo. People v Anthony, 327 Mich App 24, 31; 932 NW2d
202 (2019). “A finding of fact is clearly erroneous if, after a review of the entire record, we are
left with a definite and firm conviction that a mistake has been made.” Id. (quotation marks and
citation omitted). We review de novo, as a question of law, whether the Fourth Amendment was
violated. Id.

        Ingham County Sheriff Deputy Nathan Olson testified that on March 1, 2019, at
approximately 2:33 a.m., he saw a Chevrolet Impala traveling northbound on Aurelius Road. The
vehicle’s license plate light was inoperable. After Deputy Olson caught up to the vehicle, he “ran
a query” on the license plate through the Law Enforcement Information Network (LEIN) system
and learned that the vehicle had been reported as stolen. Therefore, he initiated a traffic stop, both
because the license plate light was out and because of the information that the vehicle was stolen.
Defendant, the sole occupant of the vehicle, said that the vehicle belonged to his girlfriend, Beverly
Hicks, and that he was coming from her house. After defendant gave the key to Deputy Olson at
his request, Deputy Olson returned to his vehicle and contacted the dispatch LEIN operator, who
confirmed that the vehicle had been reported stolen. Deputy Olson handcuffed defendant and
placed him in his patrol car.

        After other officers arrived at the scene, they searched the vehicle. They found a plastic
grocery bag on the floor near the rear passenger side seat that contained 35 “bindles of suspected
heroin” wrapped in lottery tickets.2 An additional black duffel bag was found on the back seat,
behind the driver’s seat. The bag contained men’s clothing, a handgun with a loaded extended
magazine, and a bag containing a substance that field tested positive for methamphetamine. As
the officers found these items, they placed them on the vehicle’s trunk, in view of defendant.

       Defendant complained that he was having chest pains, so Deputy Olson called for an
ambulance, which transported defendant to the hospital. There, a nurse discovered a bag concealed
underneath defendant’s underwear, near his groin, which contained both heroin and cocaine.

     With respect to the initial traffic stop, in People v Campbell, 329 Mich App 185, 196; 942
NW2d 51 (2019), this Court explained:




1
 Defense trial counsel filed an interlocutory challenge to the trial court’s decision, which this
Court denied for failure to persuade it of the need for immediate appellate review. People v
Walker, unpublished order of the Court of Appeals, entered September 10, 2020 (Docket No.
353867).
2
  At trial, Deputy Olson further testified that the bag also contained cut-up lottery tickets, baggies,
a scale, a spoon, a plate, and cutting agents.


                                                 -2-
                  The Fourth Amendment protects against unlawful searches and seizures. A
         seizure within the meaning of the Fourth Amendment occurs when, in view of all
         the circumstances, a reasonable person would conclude that he or she was not free
         to leave. A traffic stop amounts to a seizure under the Fourth Amendment, and it
         is justified if the officer has an articulable and reasonable suspicion that a vehicle
         or one of its occupants is subject to seizure for a violation of law. Whether a
         reasonable suspicion justifies a traffic stop depends on a commonsense view of the
         totality of the circumstances. An officer’s conclusion must be drawn from
         reasonable inferences based on the facts in light of his training and experience.
         [Quotations and citations omitted.]

Deputy Olson’s initial investigation was prompted by the defective license plate light. Defendant
does not challenge the determination that an unlit license place is a vehicle violation. 3 Once
Deputy Olson ran the plate number and was informed that the vehicle had been reported as stolen,
he had a reasonable and articulable basis for believing that the automobile was stolen, which
provided a basis for detaining defendant. See People v Mazzie, 326 Mich App 279, 297; 926
NW2d 359 (2018) (holding that information obtained from the LEIN system that a vehicle was not
insured provided a police officer with reasonable suspicion to initiate a traffic stop); People v
Barbarich, 291 Mich App 468, 473; 807 NW2d 56 (2011) (explaining that “if a police officer has
a reasonable, articulable suspicion to believe a person has committed or is committing a crime
given the totality of the circumstances, the officer may briefly stop that person for further
investigation.”). After stopping defendant, Deputy Olsen demanded the key to the Impala to
briefly investigate the basis for the stop, at which time he contacted the dispatch operator, who
confirmed the accuracy of the information that the car had been reported as stolen. The initial
traffic stop and defendant’s detention at that point was valid. And upon confirming that the vehicle
had been stolen, Deputy Olsen had probable cause to arrest defendant.

       Defendant argues that the trial court erred by ruling that he did not have standing to
challenge the subsequent search of the car and the contents because the vehicle was stolen. We
disagree. Constitutional protections are personal and alleged invasions of the rights of others
cannot be asserted vicariously. United States v Salvucci, 448 US 83, 95; 100 S Ct 2547; 65 L Ed
2d 619 (1980); People v Wood, 447 Mich 80, 89; 523 NW2d 477 (1994); People v Zahn, 234 Mich
App 438, 446; 594 NW2d 120 (1999). “For example, a defendant cannot assert a claim for



3
    MCL 257.686(2) provides:
         Either a tail lamp or a separate lamp shall be constructed and placed so as to
         illuminate with a white light the rear registration plate and render it clearly legible
         from a distance of 50 feet to the rear. A tail lamp or tail lamps, together with any
         separate lamp for illuminating the rear registration plate, shall be wired so as to be
         lighted whenever the head lamps or auxiliary driving lamps are lighted.
A police officer, who has reasonable grounds to suspect a violation, is authorized to stop
such a motor vehicle and inspect it. If he finds a violation, he may issue the driver a citation
as one violates the statutory equipment requirements “is responsible for a civil infraction.”
MCL 257.683(2) and (6).


                                                  -3-
suppression on the basis of unlawful invasion of the person or property of a third party.” Wood,
447 Mich at 89. A person has standing to assert a constitutional violation if he had a reasonable
expectation of privacy, in light of all the surrounding circumstances, in the area or object of the
intrusion. People v Smith, 420 Mich 1, 27; 360 NW2d 841 (1984) (quotation marks and citations
omitted). However, the expectation of privacy must be legitimate and one that society is prepared
to recognize as reasonable. People v Lombardo, 216 Mich App 500, 504-505; 549 NW2d 596
(1996). In that regard, “a person present in a stolen automobile at the time of the search may not
object to the lawfulness of the search of the automobile. No matter the degree of possession or
control, the car thief would not have a reasonable expectation of privacy in a stolen car.” Byrd v
United States, ___ US ___, ___; 138 S Ct 1518, 1529; 200 L Ed 2d 805 (2018) (quotation marks,
alternation marks, and citation omitted).

        Deputy Olson testified that when he “ran” the Impala’s license plate through the LEIN
system, the system reported that the vehicle had been stolen. He also testified that he confirmed
with the LEIN operator that the Impala had been reported as stolen. Defendant complains that
Deputy Olson did not call Hicks to determine whether the car was actually stolen, but he presents
no authority for the proposition that Deputy Olson was required to do so.4 More significantly, to
the extent that defendant takes the position that the vehicle was not actually stolen, it was
incumbent upon defendant to present evidence to factually support that position. Defendant did
not present any evidence—by testimony, affidavit, or otherwise—to factually support any claim
that he had permission to use the car. He did not, for example, present testimony or an affidavit
from Beverly Hicks stating either that defendant did not steal the car or that she did not report it
stolen. It was defendant’s responsibility to establish the predicate facts to show that he has
standing to challenge the search. See People v Earl, 297 Mich App 104, 107; 822 NW2d 271
(2012) (“[T]o attack the propriety of a search and seizure, the defendant must first establish that
he or she has standing to challenge the search.”), aff’d 495 Mich 33 (2014), overruled in part on
other grounds in People v White, 501 Mich 160, 164 n 2 (2017).

        Also, it is immaterial whether defendant was charged with stealing the automobile. A
“prosecutor has broad discretion in determining which charges to bring against a defendant,”
People v Williams, 186 Mich App 606, 609; 465 NW2d 376 (1990), and the mere fact that the
prosecutor may not have charged defendant with any crime involving a stolen vehicle is not
evidence that the vehicle was not, in fact, stolen.5 Considering the undisputed evidence that the
vehicle did not belong to defendant, that the vehicle had been reported as stolen, and that defendant


4
  On the second day of trial, the prosecutor represented that on January 29, 2019, Ms. Hicks
reported to the Lansing Police Department (LPD) that defendant had feloniously assaulted her
along with two others. On February 5, 2019, defendant took Ms. Hicks’ vehicle and refused to
return it. Ms. Hicks reported that as well. On February 22, 2019, the Ingham County Prosecutor’s
Office authorized charging defendant with three counts of felonious assault, MCL 750.82, and one
count of unlawfully driving away an automobile (UDAA), MCL 750.414. Due to the police report,
the vehicle was entered in LEIN as stolen. It remained in LEIN until March 1, 2019, when Deputy
Olson stopped defendant. In response, defense trial counsel represented that these charges were
dismissed, which the prosecutor did not contest.
5
    Plaintiff asserts that defendant was separately charged in another case with the theft of the Impala.


                                                    -4-
did not present any evidence indicating that he had permission to drive the vehicle, the trial court
did not clearly err by finding that the vehicle was stolen, and therefore, defendant had no
reasonable expectation of privacy in the vehicle and lacked standing to challenge the search of its
contents.

        Also of relevance with respect to the search of the plastic bag containing the heroin packets
and scale, or the duffel bag containing the firearm and methamphetamine, an individual can have
a reasonable expectation of privacy in personal effects, even when one does not have such an
expectation of privacy in a vehicle as a whole. People v Mead, 503 Mich 205, 214; 931 NW2d
557 (2019). In Mead, our Supreme Court held that the passenger in an automobile had a legitimate
expectation of privacy in a backpack he held on his lap. This holding was premised in part,
however, on the facts that the defendant was a passenger in a car that had been pulled over only
for an expired plate and that “the record establishe[d] that the defendant asserted a clear possessory
interest in his backpack by clutching it in his lap.” Id. at 214. In the instant case, by contrast,
defendant does not claim that the bags were his, such that he would have standing to challenge the
search. Instead, he argues only that the officer’s information that the car was stolen was incorrect,
but without factual support for this contention. Therefore, defendant has not shown that he had
standing to challenge the searches of the plastic bag and the duffel bag. Accordingly, the trial
court did not err by denying defendant’s motion to suppress.

        Defendant’s related claim of ineffective assistance of counsel also fails. To the extent that
defendant argues that counsel should have obtained information about whether the car was stolen,
the success of this claim is dependent upon a factual showing that the car was not actually stolen.
Defendant has not presented, by affidavit or otherwise, factual support for his assertion that the
car had either not been reported stolen or was not stolen. Accordingly, defendant has failed to
establish the predicate facts necessary to support his claim. People v Hoag, 460 Mich 1, 6; 594
NW2d 57 (1999) (“[D]efendant has the burden of establishing the factual predicate for his claim
of ineffective assistance of counsel[.]”).

                     II. EXCLUSION OF TESTIMONY AND WITNESSES

       Defendant also contends that the trial court violated his right to a fair trial when the court
denied him the right to call witnesses and “present a defense to show the process issued against
him was flawed and denied him the right to show a pretextual stop which the jury should have
considered.” We disagree.

       On the first day of trial, the prosecutor moved to quash the subpoenas defendant had issued
to the assistant prosecutor who signed, and thus, authorized the complaint, and Deputy Trent
Harrison who swore to the complaint, who was listed as the complaining witness thereon, and who
played no role in the investigation.6 Defense counsel sought to call the witnesses to establish that
Deputy Harrison “was not a legally sufficient person to do the swear-to, and[, therefore,] the


6
 At trial, Deputy Jonte Slack testified that he did not recall Deputy Harrison being at the scene.
But, contrary to defendant’s suggestion, the magistrate properly issued the felony complaint. See
MCL 764.1a; MCL 764.1c.



                                                 -5-
warrant should have been denied.” The trial court granted the prosecutor’s motion to quash the
subpoenas, determining that the proposed witnesses could not offer any relevant evidence
pertaining to the charges.7

        Thereafter, the prosecutor stated that the legal issues relating to Counts 5 and 6, the stop
and the search of the vehicle, and the defendant’s arrest were not in issue during the trial. The
court inquired whether the prosecutor was asking that any testimony regarding those matters be
precluded, and the prosecutor affirmed he was. The trial court precluded the testimony and defense
counsel stated that he would “try to avoid those.”

         Nevertheless, during the trial, Deputy Olson testified about the vehicle’s unilluminated
license plate and explained that the reason for the stop was to follow up on the LEIN information
that the vehicle was stolen. The jury also asked several questions pertaining to the vehicle stop.
In response to one such question, it was revealed that the vehicle was stolen on February 5, 2019.8
And, in response to a separate jury question regarding the failure to illuminate the license plate,
the trial court explained the question was not relevant because the vehicle “was stopped because
[it was] reported stolen.” Subsequent inquiry of an LPD officer revealed that he was advised that
the vehicle was reported stolen. But, when defense counsel inquired why defendant was never
charged criminally, the trial court sustained the prosecutor’s objection with the prosecutor
interjecting that trial counsel knew that defendant was charged. Defense counsel then withdrew
the question.

        Defendant failed to object on constitutional grounds below. People v Solloway, 316 Mich
App 174, 197; 891 NW2d 255 (2016). Therefore, our “review is limited to plain error affecting
defendant’s substantial rights.” Id. To obtain relief, defendant must show that an error occurred,
that it was plain or obvious, and that it affected his substantial rights. Id. “To be entitled to
reversal, [] defendant must show that the error resulted in the conviction of an actually innocent
defendant or that the error substantially affected the fairness, integrity, or public reputation of
judicial proceedings.” Id. (quotation marks, brackets, and citation omitted).

        “A criminal defendant has a due process right to present a defense under the state and
federal Constitutions.” Solloway, 316 Mich App at 198. And a defendant has a constitutional right
to call witnesses in his defense. US Const, Am VI; Const 1963, art 1, § 20. “But the right to
present a defense is not absolute.” Solloway, 316 Mich App at 198. See also People v Yost, 278
Mich App 341, 379; 749 NW2d 753 (2008). The defendant, however, must comply with
established procedural and evidentiary rules designed to assure fairness and reliability. Solloway,
316 Mich App at 198; Yost, 278 Mich App 379. Consequently, “the right to present a defense
extends only to relevant and admissible evidence.” Solloway, 316 Mich App at 198 (quotation
marks and citation omitted).




7
  At defendant’s request, trial counsel later objected to striking the subpoena as to Harrison and
the assistant prosecutor. The court remained unpersuaded.
8
    An LPD officer later confirmed this date.


                                                -6-
        Relevant evidence is “evidence having any tendency to make the existence of any fact that
is of consequence to the determination of the action more probable or less probable than it would
be without the evidence.” MRE 401. A trial court may exclude relevant evidence if “its probative
value is substantially outweighed by the danger or unfair prejudice, confusion of the issues, or
misleading the jury, or by consideration of undue delay, waste of time, or needless presentation of
cumulative evidence.” MRE 403. A trial court’s decision to admit or exclude evidence is reviewed
for an abuse of discretion. People v Burger, 331 Mich App 504, 510; 953 NW2d 424 (2020). An
abuse of discretion occurs when the trial court’s decision falls outside the range of principled
outcomes. Id.

        To the extent that defendant wanted to question Deputy Olson or others about the legality
of the traffic stop and search of the vehicle, or defendant’s arrest, these issues involved questions
of law that were not within the purview of the jury, but were for the court to determine. People v
Artman, 218 Mich App 236, 239; 553 NW2d 673 (1996); see also People v Chowdhury, 285 Mich
App 509, 514; 775 NW2d 845 (2009) (“the ultimate question whether evidence should be
suppressed is an issue of law for the court”). For example, in People v Dungey, 235 Mich 144,
145; 209 NW 57 (1926), the defendant moved to suppress evidence before trial. He claimed that
the warrantless search of his automobile was improper. Id. at 145. His motion was accompanied
by his affidavit averring that he was alone in the vehicle and had not been doing anything wrong.
Id. The prosecutor filed a response which was accompanied by an affidavit from the deputy sheriff
outlining the grounds for the stop, arrest, and search. Id. at 145-146. The trial court denied the
defendant’s motion to suppress. Id. at 146. Our Supreme Court held that by denying the motion
to suppress, the trial court found the officer’s affidavit true as a matter of fact. Id. The Court
stated that this precluded any “further questioning on this subject at any future stage in the trial”
and that the only question the jury had to determine was whether or not the defendant was in
possession of the contraband contrary to law. Id. The Court further stated that issues involving
the legality of the stop were not the “subject of inquiry” at trial and that the defendant could not
complain that he was not allowed to question witnesses about them. Id. at 146-147. The Court
stated:

       These matters were for the consideration of the court on the hearing of the motion
       to suppress, on which hearing defendant had the right to go into them and produce
       witnesses to substantiate his claim in regard thereto. Whether evidence should be
       suppressed or received is for the court, and not for the jury. [Id.]

        Like the defendant in Dungey, defendant complains that he was not permitted to question
the officer at trial about the legality of the stop and search of the vehicle. However, as the Court
explained in Dungey, these were not issues for the jury to decide at trial, but were for the trial court
to decide at a suppression hearing. Defendant filed a pretrial motion to suppress the evidence in
this case and the trial court conducted an evidentiary hearing on the issue where defendant had the
opportunity to cross-examine Deputy Olson and present evidence. Consistent with Dungey, the
trial court properly precluded further questioning at trial regarding the legality of the traffic stop
and search of the vehicle. These questions of law were not within the jury’s purview. Although
defendant argues that the stop may have been pretextual, this question was explored at the
suppression hearing. Accordingly, defendant has not established error, let alone plain error, in the
trial court’s preclusion of evidence related to the legality of the stop and search of the vehicle.



                                                  -7-
Indeed, the testimony presented at trial was that regardless of the license plate illumination, Deputy
Olson properly stopped the vehicle based on LEIN information that it was stolen.

        The same rationale applies to the trial court’s decision to quash the subpoenas directed at
Deputy Harrison and the assistant prosecutor who performed functions related to the issuance of
the complaint. Whether defendant was properly before the circuit court was a legal question for
the court to determine and it was wholly unrelated to the factual issues to be determined by the
jury as to the charged crimes. The trial court did not deprive defendant of his ability to present a
defense by precluding him from calling either witness.

                         III. MERE PRESENCE JURY INSTRUCTION

       Defendant next argues that the trial court erred by denying his request for the “mere
presence” jury instruction in M Crim JI 8.5. We disagree.

        “Claims of instructional error are generally reviewed de novo by this Court, but the trial
court’s determination that a jury instruction is applicable to the facts of the case is reviewed for an
abuse of discretion.” People v Dobek, 274 Mich App 58, 82; 732 2W2d 546 (2007). Due process
requires that the trial court “properly instruct the jury so that it may correctly and intelligently
decide the case.” People v Clark, 453 Mich 572, 583; 556 NW2d 820 (1996) (citations omitted).
In People v Wade, 283 Mich App 462, 464; 771 NW2d 447 (2009), this Court explained:

               Jury instructions are to be read as a whole rather than extracted piecemeal
       to establish error. And even if somewhat imperfect, instructions do not create error
       if they fairly presented the issues to be tried and sufficiently protected the
       defendant’s rights.

Reversal for failure to give an instruction is required “only if the requested instruction: (1) is
substantially correct; (2) was not substantially covered in the charge given to the jury; and
(3) concerns an important point in the trial so that the failure to give it seriously impaired the
defendant’s ability to effectively present a given defense.” People v Moldenhauer, 210 Mich App
158, 159; 533 NW2d 9 (1995).

        Defendant requested the “mere presence” instruction in M Crim JI 8.5, which provides that
“[e]ven if the defendant knew that the alleged crime was planned or was being committed, the
mere fact that [he / she] was present when it was committed is not enough to prove that [he / she]
assisted in committing it.” This instruction did not fit the facts of this case, even though
defendant’s defense was that he was present in the vehicle where the gun and drugs were found,
but did not know they were present in the car. The instruction is intended in situations involving
accomplice liability and the prosecution is proceeding under an aiding or abetting theory. See
People v Norris, 236 Mich App 411, 419-420; 600 NW2d 658 (1999) (“[m]ere presence, even
with knowledge that an offense is about to be committed or is being committed, is insufficient to
establish that a defendant aided or assisted in the commission of the crime”). Indeed, Chapter 8
of the model criminal jury instructions is titled, “Aiding and Abetting and Accessory after the
Fact.” In this case, the prosecution never argued that defendant was involved with someone else
in committing the charged crimes and was guilty under an aiding or abetting theory. Defendant is
correct that a similar instruction may be appropriate when a defendant is charged with constructive



                                                 -8-
possession of contraband. See People v Echavarria, 233 Mich App 356, 370; 592 NW2d 737
(1999) (observing that “[a] person’s presence, by itself, at a location where drugs are found is
insufficient to prove constructive possession” and that “some additional connection between the
defendant and the contraband must be shown”). However, this is addressed in M Crim JI 12.7,
which discusses the concept of possession as follows:

                 Possession does not necessarily mean ownership. Possession means that
       either:

              (1) the person has actual physical control of the [substance / thing], as I do
       with the pen I’m now holding, or

                (2) the person has the right to control the [substance / thing], even though it
       is in a different room or place.

                 Possession may be sole, where one person alone possesses the [substance /
       thing].

                 Possession may be joint, where two or more people each share possession.

               It is not enough if the defendant merely knew about the [state substance or
       thing]; the defendant possessed the [state substance or thing] only if [he / she] had
       control of it or the right to control it, either alone or together with someone else.

The use note for M Crim JI 12.7 provides that “[i]n felony firearm cases, see M Crim JI 11.34b
for the applicable definition of constructive possession.” M Crim JI 11.34b provides:

                 Possession does not necessarily mean ownership. Possession means that
       either:

             (1) the person has actual physical control of the thing as I do with the pen I
       am now holding, or

                 (2) the person knows the location of the firearm and has reasonable access
       to it.

       Possession may be sole where one person alone possesses the firearm. Possession
       may be joint where two or more people share possession. [Emphasis added.]

        In the instant case, defendant was not charged as an aider or abettor. Thus, the trial court
did not abuse its discretion by determining that the mere presence instruction in M Crim JI 8.5 was
not applicable. Defendant’s defense was that he did not know that the controlled substances or
firearm were in the car. In its instructions, however, when discussing the charge of possession
with intent to deliver, the trial court instructed the jury: “It is not enough that Defendant merely
knew about the substance. The Defendant possessed the substance only if he had control of it, or
the right to control it either alone or together with someone else.” The court provided similar
instructions for the felon-in-possession charge, instructing the jury that possession required a
finding of actual possession or that defendant “knows the location of the firearm and has


                                                 -9-
reasonable access to it.” Likewise, during its instructions for the CCW charge, the court instructed
the jury that, among other requirements, it must find that defendant “knew the pistol was there.”
The court also instructed the jury that to convict defendant of the firearm charges, it must find that
defendant “knowingly possessed a firearm in this state.” These instructions adequately covered
defendant’s defense of lack of knowledge that the drugs or firearm were in the car when he
borrowed it from his girlfriend. As a whole, the instructions “fairly presented the issues to be tried
and sufficiently protected the defendant’s rights.” Wade, 283 Mich App at 463.

         Moreover, defense counsel admitted at trial that the heroin found on defendant’s person at
the hospital was packaged similarly to the heroin found in the car. Counsel also stated that
defendant was not challenging the evidence with respect to the drugs found on defendant’s person.
Considering these concessions, it is highly unlikely that the jury’s decision would have changed
had the trial court provided the mere presence instruction in addition to the ones it provided. Thus,
defendant cannot demonstrate that the trial court’s decision “seriously impaired the defendant’s
ability to effectively present a given defense.” Moldenhauer, 210 Mich App at 160.

                                     IV. DIRECTED VERDICT

       Defendant next argues that the trial court erred by denying his motion for a directed verdict
with respect to the firearm charges and the charge of possession with intent to deliver
methamphetamine. Specifically, he argues that the evidence was insufficient to show that he
possessed the duffel bag in which the methamphetamines and handgun were found, and the
evidence also failed to support a finding that there was an intent to deliver the methamphetamine.
We disagree.

         “When reviewing a trial court’s decision on a motion for a directed verdict, this Court
reviews the record de novo to determine whether the evidence presented by the prosecutor, viewed
in the light most favorable to the prosecutor, could persuade a rational trier of fact that the essential
elements of the crime charged were proved beyond a reasonable doubt.” People v Aldrich, 246
Mich App 101, 122; 631 NW2d 67 (2001). Reasonable inferences drawn from circumstantial
evidence may constitute proof of the essential elements of a crime sufficient to overcome a motion
for directed verdict. People v Peña, 224 Mich App 650, 659; 569 NW2d 871 (1997), mod in part
457 Mich 885 (1998).

        Possession of narcotics or a firearm can be actual or constructive. People v Wolfe, 440
Mich 508, 520; 489 NW2d 748 (1992), amended 441 Mich 1201 (1992); People v Hill, 433 Mich
464, 470; 446 NW2d 140 (1989). To demonstrate constructive possession of a controlled
substance, the prosecution must establish that the defendant “had the right to exercise control of
the [substance] and knew that it was present.” Wolfe, 440 Mich at 520 (quotation marks and
citation omitted). In Hill, the Court stated that constructive possession of a firearm may be
established “if the location of the weapon is known and it is reasonably accessible to the
defendant.” Hill, 433 Mich at 471. As observed in Wolfe, 440 Mich at 521:

                We have stated that constructive possession may be demonstrated by direct
        or circumstantial evidence that the defendant had the power to dispose of the drug,
        or “the ability to produce the drug . . . ,” or that the defendant had the “exclusive
        control or dominion over property on which narcotics are found . . . .” Constructive


                                                  -10-
       possession may also be proven by the defendant’s participation in a “joint venture”
       to possess a controlled substance. The ultimate question is whether, viewing the
       evidence in a light most favorable to the government, the evidence establishes a
       sufficient connection between the defendant and the contraband to support the
       inference that the defendant exercised a dominion and control over the substance.
       [Citation omitted.]

        In the instant case, defendant was the sole occupant of the vehicle. He thus had exclusive
dominion and control of the property where the narcotics and handgun were found. Although the
defense theory was that the car belonged to defendant’s girlfriend, the evidence showed that the
duffel bag in which the firearm and methamphetamine were found was in defendant’s plain view
and reach and contained male clothing. These facts supported an inference that the duffel bag
belonged to defendant. Also, the heroin packages found on defendant’s person were packaged in
lottery tickets in the same manner as the bindles found in the automobile. In the same bag with
the heroin bindles, the officers also found cut-up lottery tickets, baggies, a scale, a spoon, a plate,
and cutting agents. Deputy Olson testified that the items in the bags were designed to prepare the
drugs for distribution. He formed this opinion on the basis that defendant had heroin in bags and
bindles, methamphetamine, cutting agents, a scale, and other paper bindles waiting to be used.
Given this testimony and evidence, a rational jury reasonably could find beyond a reasonable doubt
that defendant possessed the firearm and methamphetamine, and intended to sell the
methamphetamine. Therefore, the trial court did not err by denying defendant’s motion for a
directed verdict.

                    V. MOTION TO QUASH AMENDED INFORMATION

        In related issues, defendant argues through both appellate counsel and in his Standard 4
brief that the trial court erred by permitting the prosecution to amend the information to add
Counts 5 and 6 relating to the heroin and cocaine found on defendant’s person at the hospital
without remanding the case to district court for a preliminary examination on the new charges.
Defendant raised this issue in a motion to quash, which the trial court denied.

         “This Court reviews for an abuse of discretion a trial court’s decision to grant or deny a
motion to amend an information.” People v Perry, 317 Mich App 589, 594; 895 NW2d 216
(2016). Likewise, a trial court’s decision on a motion to quash is reviewed for an abuse of
discretion. People v Bass, 317 Mich App 241, 279; 893 NW2d 140 (2016). “The trial court abuses
its discretion when its decision falls outside the range of principled outcomes.” Perry, 317 Mich
App at 594. But “to the extent that a lower court’s decision on a motion to quash the information
is based on an interpretation of the law, appellate review of the interpretation is de novo.” Bass,
317 Mich App at 279 (quotation marks and citation omitted).

       Defendant first argues that MCL 767.76, which allows amendment of an information at
any time before, during, or after trial to cure “any defect, imperfection or omission in form or
substance or of any variance with the evidence,” was not applicable to permit the second amended
information because it added new charges. However, MCR 6.112(H) provides:

               The court before, during, or after trial may permit the prosecutor to amend
       the information . . . unless the proposed amendment would unfairly surprise or


                                                 -11-
       prejudice the defendant. On motion, the court must strike unnecessary allegations
       from the information.

Our Supreme Court has held that MCR 6.112(H) supersedes MCL 767.76, because the court rule
involves a matter of procedure. People v Goecke, 457 Mich 442, 460 & n 18; 579 NW2d 868
(1998); see also People v McGee, 258 Mich App 683, 689, 694-695; 672 NW2d 191 (2003).
Moreover, in McGee, 258 Mich App at 695-697, this Court held that the court rule trumps
MCL 767.76 even when there was no initial preliminary examination on a new charge.9

         Defendant now argues that the amendment was also prohibited by MCL 767.42(1), which
provides that “[a]n information shall not be filed against any person for a felony until such person
has had a preliminary examination therefor, as provided by law, before an examining magistrate,
unless that person waives his statutory right to an examination.” This statute does not help
defendant. Preliminarily, because defendant waived his right to an initial preliminary examination,
it is questionable whether this statute even applies. In any event, the statute cannot be used to deny
amendment of an information because that would run afoul of MCR 6.112(H). Because the court
rule is one of procedure, the court rule supersedes this statute as well.

        The “only legal obstacle to amending the information” to add a new charge is “whether the
amendment would cause undue prejudice to the defendant because of unfair surprise, inadequate
notice, or insufficient opportunity to defend.” McGee, 258 Mich App at 690. For example, a
defendant may establish unfair surprise by articulating how additional time to prepare would have
benefited the defense. Perry, 317 Mich App at 594. In the instant case, defendant fails to explain
how he was prejudiced by the addition of Counts 5 and 6 in the second amended information. The
new charges resulted from substances that were found in defendant’s possession at the hospital,
and because the second amended information was filed in August 2019, defendant had more than
a year to prepare to defend against the charges. There was no unfair surprise or prejudice.

       To the extent that defendant argues that the trial court did not have jurisdiction over
Counts 5 and 6, he is mistaken. In McGee, 258 Mich App at 693-697, this Court held that the
defendant’s right to a preliminary examination was not violated when the trial court allowed the
prosecutor to add a charge of perjury on the first day of trial. This Court stated:

               Here, it is undisputed that defendant waived her right to a preliminary
       examination regarding the charge of making a false police report of a felony,
       MCL 750.411a(1)(b). Upon filing of the return by the magistrate, the prosecutor
       was authorized to file an information and the circuit court obtained jurisdiction over
       defendant and the case. Had no return been filed, the circuit court would not have
       acquired jurisdiction over the case or the accused. Having acquired jurisdiction
       over defendant and the case, MCR 6.112(H) authorized the circuit court to amend
       the information before, during, or after trial unless the proposed amendment would



9
  This Court further explained that even if the trial court had “erred by amending the information
in violation of [the] defendant’s statutory right to a preliminary examination, the error was
harmless.” McGee, 258 Mich App at 697-699.


                                                -12-
       unfairly surprise or prejudice the defendant. [Id. at 696 (quotations and citations
       omitted).]

In its analysis, this Court noted that in People v Monick, 283 Mich 195, 199; 277 NW 883 (1938),
our Supreme Court had held that a circuit court’s jurisdiction is limited to the crimes included in
the magistrate’s return, but since then the Supreme Court had held that a circuit court has
jurisdiction to amend an information to reinstate charges that the magistrate dismissed. McGee,
258 Mich App at 694. This Court concluded that although preliminary examination testimony
supported the added charge in the Supreme Court case, “a logical extension” of that case permitted
the amendment despite the lack of a preliminary examination. Id. This Court’s analysis and
holding in McGee refutes defendant’s claims that the second amended information denied him his
right to a preliminary examination and that the trial court did not have jurisdiction over Counts 5
and 6.

        In a supplemental Standard 4 brief, defendant also appears to argue that he is entitled to
relief because he was not provided with a prompt probable-cause hearing within 48 hours after his
“arrest without a warrant” for the charges in Counts 5 and 6. Defendant relies on cases such as Co
of Riverside v McLaughlin, 500 US 44; 111 S Ct 1661; 114 L Ed 2d 49 (1991), in which the
Supreme Court discussed whether the County of Riverside violated the Fourth Amendment by
failing to provide prompt judicial determinations of probable cause to persons arrested without a
warrant. The Court in turn discussed Gerstein v Pugh, 420 US 103; 95 S Ct 854, 43 L Ed 2d 54
(1975), which is also cited by defendant. In both cases, however, the question involved whether
the defendant’s initial detention was unlawful without a prompt probable-cause determination. As
discussed in McLaughlin, 500 US at 52:

               In Gerstein, this Court held unconstitutional Florida procedures under
       which persons arrested without a warrant could remain in police custody for 30
       days or more without a judicial determination of probable cause. In reaching this
       conclusion we attempted to reconcile important competing interests. On the one
       hand, States have a strong interest in protecting public safety by taking into custody
       those persons who are reasonably suspected of having engaged in criminal activity,
       even where there has been no opportunity for a prior judicial determination of
       probable cause. 420 US at 112. On the other hand, prolonged detention based on
       incorrect or unfounded suspicion may unjustly “imperil [a] suspect’s job, interrupt
       his source of income, and impair his family relationships.” Id., at 114. We sought
       to balance these competing concerns by holding that States “must provide a fair and
       reliable determination of probable cause as a condition for any significant pretrial
       restraint of liberty, and this determination must be made by a judicial officer either
       before or promptly after arrest.” Id. at 125 (emphasis added).

In McLaughlin, the Court discussed what constitutes a “prompt” judicial determination of probable
cause following an arrest. Riverside County had combined probable-cause determinations with its
arraignment procedures and, as a result of its decision not to include weekends and holidays in its
48-hour window to provide the probable-cause hearing, the Court observed that those arrested
without a warrant “late in the week may in some cases be held for as long as five days before
receiving a probable cause determination. Over the Thanksgiving holiday, a 7-day delay is
possible.” McLaughlin, 500 US at 47. In addition, information was presented that some inmates


                                               -13-
were required to wait 10 days before the initial probable-cause determination. Id. at 47-48. The
Court held that a delay of more than 48 hours between a warrantless arrest and a probable-cause
determination was an unreasonable delay under the Fourth Amendment. Id. at 56-57.

        In contrast to the arrested individuals in McLaughlin and Gerstein, defendant was provided
with a prompt initial opportunity for an arraignment and a preliminary examination, but apparently
declined to avail himself of either procedure. Defendant has not shown that the late addition of
Counts 5 and 6 runs afoul of McLaughlin. Unlike charges following an initial arrest, adding
additional charges does not have the same effect on the defendant that it would “unjustly imperil
a suspect’s job, interrupt his source of income, and impair his family relationships.” Id. at 52
(quotation omitted). Defendant’s reliance on McLaughlin and Gerstein is not persuasive.

       In sum, defendant has not shown that he is entitled to relief because the trial court permitted
the prosecution to amend the information to add Counts 5 and 6 relating to the controlled
substances found in defendant’s possession at the hospital.

                         VI. QUALIFICATION OF EXPERT WITNESS

          Defendant argues that the trial court erred by allowing Deputy Olson to provide expert
testimony regarding street-level drug trafficking. Generally, “the determination regarding the
qualification of an expert and the admissibility of expert testimony is within the trial court’s
discretion.” People v Murray, 234 Mich App 46, 52; 593 NW2d 690 (1999). Although defendant
now argues that Deputy Olson should not have been permitted to offer expert testimony under
MRE 702, defendant did not object when the prosecutor moved to have Deputy Olson so qualified
at trial. Thus, the issue was not preserved at trial. Defendant, however, filed a motion for new
trial, raising this question along with an ineffective assistance of counsel claim. After briefing and
argument, the trial court denied defendant’s motion.

        Contrary to defendant’s arguments, this Court has repeatedly held that police officers may
testify as experts in street-level drug trafficking, including by providing drug-profile testimony,
subject to limitations. “Drug profile evidence has been described as an informal compilation of
characteristics often displayed by those trafficking in drugs.” Murray, 234 Mich App at 52
(quotation marks and citations omitted). A drug profile is an investigative technique in which law
enforcement officers list characteristics that, in the officer’s opinion, are typical of a person
engaged in a specific illegal activity. Id. Examples include “the use of pagers, the carrying of
large amounts of cash, and the possession of razor blades and lighters in order to package crack
cocaine for sale,” id. at 52-53, similar to the use of the spoon, scale, or the lottery tickets in the
instant case. Such testimony is admissible “to assist the jury as background or modus operandi
explanation.” Id. at 56. However, because drug-profile evidence “may suggest that innocuous
events indicate criminal activity,” it is “inherently prejudicial” and is not admissible as substantive
evidence of a defendant’s guilt. Id. at 53. Drug-profile evidence is therefore only admissible for
limited purposes. Id. at 56. As explained in Murray, 234 Mich App 53-54:

       [C]ourts generally have allowed expert testimony to explain the significance of
       items seized and the circumstances obtaining during the investigation of criminal
       activity. [People v Hubbard, 209 Mich App 234, 239, 530 NW2d 130 (1995)];
       MRE 702. Even more specifically, this Court has held that a prosecutor may use


                                                 -14-
       expert testimony from police officers to aid the jury in understanding evidence in
       controlled substance cases. People v Ray, 191 Mich App 706, 707; 479 NW2d 1
       (1991). For such expert testimony to be admissible, “(1) the expert must be
       qualified; (2) the evidence must serve to give the trier of fact a better understanding
       of the evidence or assist in determining a fact in issue; and (3) the evidence must
       be from a recognized discipline.” People v Williams (After Remand), 198 Mich
       App 537, 541; 499 NW2d 404 (1993). For example, in Ray, supra at 708, this
       Court determined that a police officer properly offered expert testimony that the
       quantity of crack cocaine, and the way the rocks of crack cocaine were evenly cut,
       clearly indicated that the defendant intended to sell the drugs. Even where a police
       officer expert witness’ testimony is “founded solely on observations of innocent
       conduct,” courts have upheld admission of the expert’s opinion that the
       “defendant’s activities indicated that he acted in accordance with usual criminal
       modus operandi.” United States v Espinosa, 827 F2d 604, 612 (CA 9, 1987). “For
       that very reason, the expert testimony may be valuable to the jury.” Id. However,
       when the testimony at issue is a drug profile, the expert may not move beyond an
       explanation of the typical characteristics of drug dealing—in an effort to provide
       context for the jury in assessing an alleged episode of drug dealing—and opine that
       the defendant is guilty merely because he fits the drug profile. Such testimony is
       inherently prejudicial and constitutes an inappropriate use of the profile as
       substantive evidence of guilt. See [United States v Lui, 941 F2d 844, 847 (CA 9,
       1991).] [Emphasis added; footnotes omitted.]

        In the instant case, defendant does not argue that any of the specific testimony that Deputy
Olson provided crossed the line of admissibility. He does not argue that Deputy Olson was not
personally qualified to testify, through lack of experience, for example. He argues only that there
is no “recognized discipline” as to street-level narcotics trafficking, and there are no “reliable
principles and methods” supporting such testimony. However, defendant provides no caselaw or
other support for his assertion. In contrast, this Court has specifically held that such expert
testimony is admissible, with limitations. Defendant has not established any error, let alone an
abuse of discretion, in permitting Deputy Olson to testify as an expert in street-level narcotics
trafficking.

       Defendant’s related ineffective-assistance claim also fails. Given the substance of
defendant’s arguments and his failure to demonstrate that Deputy Olson’s testimony was
inadmissible, he cannot show that counsel’s failure to object was objectively unreasonable. People
v Ericksen, 288 Mich App 192, 201; 793 NW2d 120 (2010) (“Failing to advance a meritless
argument or raise a futile objection does not constitute ineffective assistance of counsel.”).
Moreover, because defendant has not demonstrated that any objection would have been successful,
he has not demonstrated that he was prejudiced by counsel’s failure to object.

       Affirmed.

                                                              /s/ Anica Letica
                                                              /s/ Jane E. Markey
                                                              /s/ Colleen A. O’Brien



                                                -15-